It appears to me that the proper construction of Rem. Rev. Stat., § 6362-41 [P.C. § 196-41], the material portions of which are set out in the dissenting opinion, is that the overtaking vehicle, when the signals provided for in the statute are given and the left side of the road is not yielded by the vehicle in front, may pass to the right at a suitable place safe for both vehicles. In this case, the driver of the overtaking vehicle did not give the signals provided for in the statute before attempting to pass on the right and was therefore guilty of negligence for this reason, as well as for the reason that he attempted to pass at a place not safe for both vehicles. The negligence of which the driver of the overtaking truck was guilty materially contributed to the accident, and for this reason bars a recovery.
For the reasons stated, I am not in accord with the holding of the majority opinion and therefore dissent therefrom.
TOLMAN, J., concurs with MAIN, J. *Page 532